Case 9:19-cv-80730-RS Document 118 Entered on FLSD Docket 01/27/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   CLOVER COFFIE, ELIJAH SMITH, and
   SHANTE LEGRAND, each individually and on
   behalf of all others similarly situated,             Case No. 9:19-cv-80730-RS-MM

         Plaintiffs,
   v.

   FLORIDA CRYSTALS CORPORATION et. al.,

        Defendants.
   _______________________________________/

                               NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that GABRIEL E. NIETO of the law firm of RASCO

  KLOCK PEREZ NIETO P.L., appears as co-counsel for Defendants Florida Crystals

  Corporation, Osceola Farms Co., and Okeelanta Corporation, and requests that all

  papers served in this case be delivered to and served at the address set forth below.

  Dated: January 27, 2020

                                          RASCO KLOCK PEREZ & NIETO P.L.

                                          s/Gabriel E. Nieto
                                          Gabriel E. Nieto, P.A., FBN 147559
                                          gnieto@rascoklock.com
                                          2555 Ponce de Leon Blvd., Suite 600
                                          Coral Gables, Florida 33134
                                          Ph: (305) 467-7100
                                          Fax: (305) 675-0459


                                          Co-Counsel for Defendants Florida Crystals
                                          Corporation, Osceola Farms Co., and
                                          Okeelanta Corporation
